IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 ROBERT GENE REGA (SON); JOAN MARY : No. 79 WM 2020
 REGA (MOTHER),                      :
                                     :
                Petitioners          :
                                     :
                                     :
           v.                        :
                                     :
                                     :
 HONORABLE KATHERINE B. EMERY, P.J.; :
 HON. MICHAEL LUCAS,                 :
                                     :
                Respondents          :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Civil Complaint,” treated as a Petition for Writ of

Mandamus, is DENIED. The Prothonotary is DIRECTED to strike the names of the jurists

from the caption.